Citation Nr: 1535283	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-09 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to an initial rating higher than 10 percent for residuals of a traumatic brain injury.  

3.  Entitlement to an initial higher (compensable) rating for an adjustment disorder.  

4.  Entitlement to an initial rating higher than 20 percent for a lumbar spine disability.  

5.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity.  

6.  Entitlement to an initial rating higher than 10 percent for a cervical spine disability.  

7.  Entitlement to an initial rating higher than 10 percent for a right shoulder disability.  

8.  Entitlement to an initial rating higher than 10 percent for a left shoulder disability.  

9.  Entitlement to an initial rating higher than 10 percent for a right hip disability.  

10.  Entitlement to an initial higher (compensable) rating for a left knee disability.  

11.  Entitlement to an initial rating higher than 10 percent for a left ankle disability.  

12.  Entitlement to an initial rating higher than 40 percent for Raynaud's disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1982 to August 1982 and from November 2009 to October 2011.  He also had additional service in the Connecticut Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that granted service connection and a 10 percent rating for residuals of a traumatic brain injury; granted service connection and a noncompensable rating for an adjustment disorder; granted service connection and a 20 percent rating for a lumbar spine disability (listed as degenerative disc disease of the lumbar spine); granted service connection and a 10 percent rating for radiculopathy of the right lower extremity; granted service connection and a 10 percent rating for a cervical spine disability (listed as degenerative disc disease of the cervical spine); granted service connection and a 10 percent rating for a right shoulder disability (listed as right shoulder strain and acromioclavicular joint arthritis); granted service connection and a 10 percent rating for a left shoulder disability (listed as left shoulder strain); granted service connection and a 10 percent rating for a right hip disability (listed as right hip trochanter bursitis); granted service connection and a noncompensable rating for a left knee disability (listed as left knee patellar tendonitis); granted service connection and a 10 percent rating for a left ankle disability (listed as left ankle tendinopathy and osteoarthritis); and granted service connection and a 40 percent rating for Raynaud's disease, all effective October 25, 2011.  By this decision, the RO also denied service connection for a right knee disability (listed as a right knee condition).  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to an initial rating higher than 10 percent for residuals of a traumatic brain injury; entitlement to an initial higher (compensable) rating for an adjustment disorder; entitlement to an initial rating higher than 20 percent for a lumbar spine disability; entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity; entitlement to an initial rating higher than 10 percent for a cervical spine disability; entitlement to an initial rating higher than 10 percent for a right shoulder disability; entitlement to an initial rating higher than 10 percent for a left shoulder disability; entitlement to an initial rating higher than 10 percent for a right hip disability; entitlement to an initial higher (compensable) rating for a left knee disability; entitlement to an initial rating higher than 10 percent for a left ankle disability; and entitlement to an initial rating higher than 40 percent for Raynaud's disease, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's arthritis of the right knee had its onset during his period of active duty from November 2009 to October 2011.  


CONCLUSION OF LAW

The criteria for service connection for arthritis of the right knee have been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran contends that he has a right knee disability that is related to service.  He maintains that he was treated for right knee pain during his second period of active duty in the Army from November 2009 to October 2011.  The Veteran alleges that he suffered from right knee problems during service and since that time.  

The Veteran's service treatment records for his first period of active duty in the Army from January 1982 to August 1982 do not show complaints, findings, or diagnoses of any right knee problems.  

The service treatment records for the Veteran's second period of active duty in the Army from November 2009 to October 2011 show that he was treated for right knee complaints on numerous occasions.  For example, reports from private physical therapists, during the Veteran's second period of active duty, and dated in November 2010, December 2010, and February 2011, all contain diagnoses that included bilateral knee pain.  

A March 2011 treatment report noted that the Veteran complained of multiple arthralgias and that he had been undergoing physical therapy for the previous eight to nine months.  The examiner reported that the Veteran had chronic knee pain.  The assessment included arthralgias in multiple sites.  The examiner indicated that the Veteran would continue with physical therapy for his joints, including his knees.  

A March 2011 treatment report, by a private physical therapist, related diagnoses including bilateral knee pain.  

An April 2011 treatment entry indicated that the Veteran had multiple arthralgias to include ankle pain, back pain, and neck pain.  It was noted that the Veteran had a civilian physical therapist document that he was unable to do training due to his joint problems including bilateral knee pain.  An assessment was not provided at that time.  

A July 2011 treatment report, by a private physical therapist, related diagnoses including bilateral knee pain.  

An August 2011 treatment entry noted that the Veteran was currently being treated for arthralgias in multiple sites including the knees.  

Post-service VA treatment records show treatment for right knee complaints, including osteoarthritis of the right knee.  

A March 2012 VA knee and lower leg conditions examination report did not specifically refer to a right knee disability.  

A July 2012 VA treatment entry, within a year of the Veteran's separation from service, noted that he was seen for complaints regarding pain in multiple joints.  The examiner indicated that the Veteran had an exacerbation of chronic joint pain in his right knee.  As to an assessment, the examiner indicated that the Veteran presented with disabilities including chronic right knee pain.  

An August 2012 VA treatment entry, also within a year of the Veteran's separation from service, related an assessment that included osteoarthritis and degenerative joint disease now involving the bilateral knees, left greater than right.  An August 2012 VA X-ray report, as to the Veteran's right knee, related an impression of minimal joint space narrowing involving the medial, femoral, tibial joint space, with no evidence of an acute fracture-dislocation.  

An October 2012 VA treatment entry noted that the Veteran was seen for bilateral knee pain.  There was also a notation that X-rays of the Veteran's bilateral knees showed mild degenerative joint disease.  The impression included bilateral knee pain, most likely mechanical in nature.  The examiner also indicated that the Veteran's bilateral knee pain was most likely from ostearthritis.  

A May 2013 VA treatment entry related an assessment that included osteoarthritis and degenerative joint disease involving the bilateral knees, left greater than right.  

The medical evidence shows that the Veteran was treated for right knee problems during his period of active duty from November 2009 to October 2011.  The Veteran was also diagnosed with osteoarthritis and degenerative joint disease involving the bilateral knees, left greater than right, within the presumptive year of his separation from that period service.  The Board observes that more recent treatment reports also indicate that the Veteran has arthritis of the right knee.  

The Veteran is competent to report in-service right knee problems, continuous right knee symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, 581 F.3d at 1313.  Moreover, the Board finds that the Veteran's reports as to right knee problems in service and since service are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

The Board finds that the Veteran has arthritis of the right knee that had its onset during his period of active duty from November 2009 to October 2011.  Service connection for arthritis of the right knee is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for arthritis of the right knee is granted.  


REMAND

The remaining issues on appeal are entitlement to an initial rating higher than 10 percent for residuals of a traumatic brain injury; entitlement to an initial higher (compensable) rating for an adjustment disorder; entitlement to an initial rating higher than 20 percent for a lumbar spine disability; entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity; entitlement to an initial rating higher than 10 percent for a cervical spine disability; entitlement to an initial rating higher than 10 percent for a right shoulder disability; entitlement to an initial rating higher than 10 percent for a left shoulder disability; entitlement to an initial rating higher than 10 percent for a right hip disability; entitlement to an initial higher (compensable) rating for a left knee disability; entitlement to an initial rating higher than 10 percent for a left ankle disability; and entitlement to an initial rating higher than 40 percent for Raynaud's disease.  

The Veteran was afforded a VA residuals of a traumatic brain injury examination in July 2012.  The diagnosis was a traumatic brain injury.  The examiner did not diagnose other residuals attributable to the Veteran's traumatic brain injury.  The examiner indicated that, overall, the Veteran's cognitive profile was suggestive of broadly intact abilities with subtle inefficiencies in information processing and some executive abilities.  The examiner stated that although the Veteran had a history of a traumatic brain injury sustained in December 2009, it was unlikely that it accounted for his relative reductions given that he denied post-concussive symptoms and did not start experiencing noticeable difficulties until the spring of 2011.  It was noted that the Veteran instead reported confounding factors including an acute kidney injury, chronic pain, and ongoing posttraumatic stress disorder-related symptoms that could contribute to and/or exacerbate relative inefficiencies.  The examiner maintained that rather than cognitive impairment, it was likely that the subtle inefficiencies were contributing to his self-reported functional difficulties with disorganization and less effective learning and memory.  The examiner commented that with the continued amelioration of the Veteran's mental health concerns and pain management, it was hoped that he might experience improvements in his relative inefficiencies and, in turn, his subjective difficulties.  

Additionally, a February 2013 ear conditions examination report included a notation that the Veteran's claims file was reviewed.  The examiner indicated that the Veteran did not have any diagnosed ear or peripheral vestibular conditions.  The examiner stated that there was no current diagnosis of vertigo and that the Veteran's current mild traumatic brain injury had likely resolved with no residuals.  It was noted that subjective reports of lightheadedness likely began due to an acute in-service renal condition which was currently considered idiopathic and of unclear origin.  

Since the July 2011 VA residuals of a traumatic brain injury examination, as well as the February 2013 VA ear condition examination report, the Veteran has received treatment for symptoms related to his residuals of a traumatic brain injury.  For example, a September 2013 statement from J. J. Pulaski, O.D., indicated that it was his impression that the Veteran's visual deficits and symptoms were directly related to his autonomic and central nervous system imbalances likely caused by his injury to the head.  It was noted that the Veteran would require extensive treatment to improve such dysfunctions and would be subject to visual fatigue.  Dr. Pulaski stated that the Veteran had the risk of some permanent disability, but that such could not be determined at that time.  

As to the Veteran's service-connected adjustment disorder, the Board notes that he was last afforded a VA psychiatric examination in March 2012.  The diagnosis was an adjustment disorder.  A Global Assessment of Functioning (GAF) score of 78 was provided.  Since that time, the Veteran has received treatment for psychiatric complaints.  For example, an August 2012 VA treatment entry related an assessment of major depression and a traumatic brain injury.  A January 2013 evaluation report from a private psychologist related a diagnosis of a cognitive disorder, not otherwise specified, and a GAF score of 55.  

Additionally, the Board observes that at a September 2013 Board hearing, the Veteran specifically indicated that his service-connected residuals of a traumatic brain injury and his adjustment disorder had worsened.  

The Board observes that the record clearly raises a question as to the current severity of the Veteran's service-connected residuals of a traumatic brain injury and his adjustment disorder.  As such, the Board finds it necessary to remand those matters to afford him an opportunity to undergo contemporaneous VA examinations to assess the current nature, extent, and severity of those service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As to the Veteran's claims for higher ratings for a lumbar spine disability; radiculopathy of the right lower extremity; a cervical spine disability; a right shoulder disability; a left shoulder disability; a right hip disability; a left knee disability; and a left ankle disability, the Board observes that the Veteran was last afforded respective VA examinations as to those disorders in March 2012.  Since that time, at the September 2013 Board hearing, the Veteran testified that he believed that the ranges of motion reported pursuant to those respective VA examinations were not accurate.  Additionally, the Veteran has received treatment for those disabilities since the respective March 2012 VA examinations.  The Board notes that the Veteran has not been afforded VA examinations as to his service-connected lumbar spine disability; radiculopathy of the right lower extremity; a cervical spine disability; a right shoulder disability; a left shoulder disability; a right hip disability; a left knee disability; and a left ankle disability, in approximately three and a half years.  Additionally, the record raises a question as to the current severity of those service-connected disorders.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo contemporaneous VA examinations.  See Snuffer, 10 Vet.App at 400, 403.  

As to the Veteran's claim for a higher rating for Raynaud's disease, the Board observes that he was last afforded a VA arteries and vein conditions examination in March 2012.  The diagnosis was Raynaud's syndrome of the hands and left foot, second and third digits.  The examiner indicated that the Veteran had daily characteristic attacks, but that he did not have two or more digital ulcers.  At the September 2013 Board hearing, the Veteran testified that he had daily attacks of Raynaud's disease.  He also stated that he had digital ulcers of his feet.  Additionally, in February 2013 the Veteran submitted photographs that he claimed showed digital ulcers on the second toes of his right and left foot.  The Veteran has not been afforded a VA examination, as to his service-connected Raynaud's disease, in approximately three and a half years.  Additionally, the record raises a question as to the current severity of his service-connected disorders.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer, 10 Vet.App at 400, 403.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for his claimed disabilities since October 2014.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his service-connected residuals of a traumatic brain injury.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected residuals of a traumatic brain injury must be reported in detail.  The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his service-connected adjustment disorder.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected adjustment disorder must be reported in detail.  The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected lumbar spine disability, cervical spine disability, and radiculopathy of the right lower extremity, to include any additionally associated neurological impairment.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner must identify all back and neck orthopedic pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back and neck, to include his pain-free range of motion.  The examiner must specifically indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar and/or cervical spine.  

The examiner must state whether the lumbar spine disability and the cervical spine disability have been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must also discuss the nature and severity of any right and/or left-sided radiculopathy or neuropathy found to be present, to specifically include the Veteran's service-connected radiculopathy of the right lower extremity, and state whether the Veteran has bowel or bladder problems related to his lumbar spine disability and/or cervical spine disability.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected right and left shoulder disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right and left shoulder disabilities should be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's right and left shoulder disabilities and provide diagnoses of any pathology found. 

In examining the right and left shoulder disabilities, the examiner must document any limitation of motion (in degrees) of the Veteran's right and left shoulder, to include providing the point at which painful motion begins.  The examiner must also indicate whether there is any guarding on motion and the degree at which the guarding starts. 

The examiner must be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right shoulder and/or left shoulder is used repeatedly over a period of time.  The examiner must also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected right hip disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right hip disability must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's right hip and provide diagnoses of any pathology found.  

In examining the right hip disability, the examiner must document any limitation of motion (in degrees) of the Veteran's right hip, to include providing the point at which painful motion begins.  The examiner must also indicate whether there is any guarding on motion and the degrees at which the guarding starts.  

The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right hip is used repeatedly over a period of time.  The examiner must also determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected left knee disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  
All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected left knee disability must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's left knee disability and provide diagnoses of any pathology found.  

In examining the left knee disability, the examiner must document any limitation of motion (in degrees) of the Veteran's left knee, to include providing the point at which painful motion begins.  The examiner must also indicate whether there is any guarding on motion and the degrees at which the guarding starts.  

The examiner must further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the left knee disability includes recurrent subluxation or lateral instability.  

The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  The examiner must also determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examination report must include a complete rationale for all opinions expressed.  

8.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected left ankle disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected left ankle disability must be reported in detail.  

The examiner must conduct a thorough orthopedic examination of the Veteran's left ankle and provide diagnoses of any pathology found.  In examining the left ankle, the examiner must document any limitation of motion (in degrees), to include providing the point at which painful motion begins if any painful motion is found.  The examiner must also indicate whether there is any guarding of the left ankle on motion and the degree at which the guarding starts.  

The examiner must be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left ankle is used repeatedly over a period of time.  The examiner must also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examination report must include a complete rationale for all opinions expressed.

9.  Schedule the Veteran for a VA examination to determine the extent and severity of his service-connected Raynaud's disease.  The entire claims file must be reviewed by the examiner.  All signs and symptoms of the service-connected Raynaud's disease must be reported in detail.  The examination report must include a complete rationale for all opinions expressed.  

10.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue an SSOC, which takes into account all evidence submitted since the last SSOCs, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


